                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                              CASE NO.:

JON DORSEY,

       Plaintiff,

v.

FREIGHTCENTER, INC.,
MATTHEW BROSIOUS, ALI CHOINIERE,
AMY VAN NESS, AND JAMIE SMITH,

       Defendants.

_____________________________________/

                                          COMPLAINT

       Jon Dorsey (“Plaintiff”), by and through undersigned counsel, hereby sues FreightCenter,

Inc., Matthew Brosious, Ali Choiniere, Amy Van Ness, and Jame Smith (collectively,

“Defendants”).

                                      NATURE OF CASE

       1.      This is an action for: (i) unpaid overtime under the Fair Labor Standards Act, 29

U.S.C. §§ 201-216 (“FLSA”); (ii) unlawful retaliation under the FLSA; (iii) unlawful retaliation

under the Florida Whistleblower Act (“FCRA”) in connection with FSLA complaints; (iv) unpaid

wages; and (iv) and breach of contract.

                                JURISDICTION AND VENUE

       2.      Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1331, 28 U.S.C.

1367, and 29 U.S.C. § 216(b).

       3.      Venue of this action properly lies in this Court pursuant to 28 U.S.C. § 1391.
                                              PARTIES

       4.        Plaintiff is an individual and citizen in the State of Florida residing in Pinellas

County, Florida.

       5.        Defendant FreightCenter, Inc. (“FreightCenter”) is a Florida corporation with its

principal place of business in Pinellas County, Florida. Defendant FreightCenter is a freight

logistics/brokerage company. Plaintiff was previously employed by Defendant FreightCenter.

       6.        Defendant Matthew Brosious is an individual and citizen of the State of Florida.

Defendant Matthew Brosious is an owner, President/Chief Executive Officer and Registered Agent

of FreightCenter.

       7.        Defendant Alison Choiniere is an individual and citizen of the State of Florida.

Defendant Alison Choiniere is the Chief Operating Officer of FreightCenter.

       8.        Defendant Amy Van Ness is an individual and citizen of the State of Florida.

Defendant Van Ness is the Chief Financial Officer of FreightCenter.

       9.        Defendant Jamie Smith is an individual and citizen of the State of Florida.

Defendant Jamie Smith is the Director of Logistics for FreightCenter.

                                               FACTS

Unlawful Pay Practices

       10.       On or about October 22, 2018, Plaintiff begin employment with Defendant

FreightCenter.

       11.       During his employment, Plaintiff regularly worked over forty hours per week.

During this time, Plaintiff’s compensation consisted of salary plus commissions.

       12.       Based on his job duties and/or pay, Plaintiff could not be classified as exempt under

the FLSA.



                                                   2
       13.     During his employment, Plaintiff was not paid any overtime for hours worked over

40 per workweek.

       14.     During his employment, Plaintiff received no commissions whatsoever for some

sales he made, despite being entitled to commissions for such sales.

       15.     During his employment, Plaintiff received a percetange commission on certain

sales that were lower than the percentange to which he and Defendant FreightCenter had agreed.

Unlawful Retaliatory Acts

       16.     Plaintiff made complaints, including written complaints, to Defendants Matthew

Brosious, Alison Choiniere, and Jamie Smith concerning unlawful pay practices. These complaints

were made at, among other times, on March 13 and March 16, 2020.

       17.     For example, on Friday, March 13, 2020, prior to being terminated, Plaintiff sent

the following email to Defendant Jamie Smith:

               Dear Jamie:

               This email is to put in writing my concerns expressed earlier today, as well
               as elaborate on them and request an investigation.

               As stated earlier, I feel that the company’s pay practices are unlawful. For
               example: (i) I believe it is unlawful for the company and its management to
               classify me as exempt from overtime pay under the Fair Labor Standards
               Acta and any other relevant state or federal laws; and (ii) I believe it is
               unlawful for the company and its management to change my commission
               structure with respect to sales that were already made. Please look into these
               complaints.

               Notwithstanding the above, I look forward to continuing my employment
               witj the company as a valued member of the team.

               Sincerely,

       18.     Defendants Jamie Smith received and saw that email.

       19.     Upon and information belief, Defendant Matthew Brosious saw that email.



                                                 3
       20.    Upon and information belief, Alison Choiniere saw that email.

       21.    Within only an hour of sending that email, Plaintiff’s access to his work email and

Defendant FreightCenter’s internal online database, Aljex, were disabled.

       22.    On Tuesday, March 17, 2020, Plaintiff went to work at Defendant FreightCenter.

He was sent home and instructed to return the next day for a meeting with Defendant Jamie Smith

and Alison Choiniere.

       23.    That night, on March 17, 2020, again prior to being terminated, Plaintiff reiterated

his concerns about not being paid legally. Specifically, he sent an email to Defendants Alison

Choinier and Jamie Smith, stating:

              Dear Jamie:

              As you know, on March 13, 2020 (last Friday), I emailed you from my work
              computer to complain about my belief that the company has not paid me
              lawfully under state and federal law and I requeted an investigation into
              those issues.

              Immediately after that email – the evening of March 13, 2020 – I noticed
              that the company shut off my access to work email. As of Monday morning
              (i.e., March 16), I was still locked out of my work email.

              At that point, I assumed I was terminated by the company. However, out of
              an abudence of caustion, and even in the face of government agencies
              recommending everyone stay home on Monday and Tuesday due to the
              Coronavirus, I came to your office on Tuesday, March 17 (today) at about
              2:00 PM. I indicated that I was still willing to work, but that my work email
              was still blocked.

              You responded that my email was shut off because of the email I sent you
              on March 13, 2020 (i.e., the email that complained about my belief of
              unlawful pay and requested an investigation). You also asked me to meet
              you and the company COO tomorrow morning at your office. You did not
              clarify if I have been terminated. As you requested, I will be at the office
              tomorrow morning.

              I look forward to meeting with you and the COO. I hope the company
              investigates the wage claim allegaitons, pays me what is owed (to the extent



                                                4
               the complaints are correct), and we can move forward with our working
               relationship.

       24.     Defendant Alison Choinier received and saw that email.

       25.     Defendant Jamie Smith received and saw that email.

       26.     Upon information and belief, Defendant Matthew Brosious saw that email.

       27.     On Wednesday, March 18, 2020, Plaintiff returned to work.

       28.     At the meeting, on March 18, 2020, Plaintiff was not terminated. Instead, among

other things, Defendants Jamie Smith and Alison Choiniere disagreed with Plaintiff’s claim that

he was non-exempt under the FLSA, indicated they would looking the commission claims, and

that Plaintiff would rceive a follow up email.

       29.     Within a few hours after the meeting, while still at work, Plaintiff received an email

from Defendant Jamie Smith that stated:

               Jon,

               To recap our meeting on 3-18-20

               1. We will look at your bonus check for this month and retify any
                  discrepancies and get a check to you today if found to incorrect.

               2. You are an exempt employee and are ot able to receive OT.

               3. You are on board with the FreightCenter pay plan for LAM’s and intend
                  to be on able party to our team.

               4. Lastly, that the e-mail dated 3-13-20, that any 3rd parties brought
                  into your employment with FreightCenter will not be pursued.

                   I now that this pay plan and position you ar ein will pay off for you even
                   more in the future if you follow the game plan. The initial transition of
                   such has not been as smooth as I had planned but rarely is it easy. I took
                   forward t oworking with you as a valued member of the FreightCenter
                   team. Let’s blow this thing out!

                   Please acknowledge you agree.



                                                 5
                   Thank you,

                   Jamie Smith

        30.    Later that day, on March 18, 2020, Defendant Jamie Smith approached Plaintiff

and asked him if he was going to respond in agreement to the email. Plaintiff said he could not

agree with #2 and #4 in the email.

        31.    In other words, Plaintiff rightly (i) refused to waive his rights by agreeing that he

was non-exempt under the FLSA, as reflected in #2 of the email, and (ii) he refused to waive his

rights by not involving an attorney (i.e., third party) to possibly pursue employment law violations,

as reflected in #4 of the email.

        32.    Defendant Jamie Smith then terminated Plaintiff within a few minutes, claiming

that Plaintiff was terminated because of absences and for not agreeing to the email sent by

Defendant Jamie Smith.

        33.    Not only was Plaintiff terminated in blatant retaliation for asserting his rights to be

paid lawfully under state and federal law, but the termination was made on the day after most

Americans were concerned about keeping their jobs after the outbreakof the COVID-19.

        34.    Given the blatant and egregious nature and timing of the unlawful termination,

Plaintiff seeks substantial punitive damages at the jury trial.

        35.    Plaintiff received no additional commission payments, despite his complaints and

Defendant Jamie Smith stating that any additional amounts owed would be paid by March 18,

2020.

        36.    As a result of Defendants’ unlawful acts, Plaintiff has been forced to retain

undersigned counsel to bring this action.




                                                  6
       37.     Any and conditions precedent, if any, to bring the claims herein were satisfied or

waived.

                           COUNT I – FLSA UNPAID OVERTIME
                                (Against All Defendants)

       38.     Plaintiff incorporates by reference, as if fully restated herein, the allegations

contained in Paragraphs 1 - 37 of this Complaint.

       39.     This is a cause of action for unpaid overtime under the FLSA.

       40.     Defendants employ more than two individuals.

       41.     Defendants have an annual dollar volume of sales or business being done of at least

$500,000.

       42.     Defendants are subject to the FLSA.

       43.     During Plaintiff’s employment with Defenants, the Defendants were his employer,

as that term is defined by the FLSA.

       44.     Defendant Matthew Brosious is an owner of Defendant FreightCenter and exercises

significant control over its operations as one of its owners and as President/CEO, so as to be subject

to liability under the FLSA.

       45.     Defendant Alison Choiniere exercises significant control over the operations of

Defendant FreightCenter as its COO, so as to be subject to liability under the FLSA.

       46.     Defendant Amy Van Ness exercises signatificant control over the operations of

Defendant FreightCenter as its CFO, so as to be subject to liability under the FLSA.

       47.     Defendant Jamie Smith exercises control over the operations of Defendant

FreightCenter as the Director of Logistics, so as to be subject to liability under the FLSA.




                                                  7
       48.     During Plaintiff’s employment, he worked, on average, between 55 – 60 hours per

week but was not paid overtime as a result of the Defendants’ unlawful pay practice, policies

and/or procedures.

       49.     Defendants knew that Plaintiff was not being paid for overtime hours worked.

       50.     Defendants’ failure to pay overtime was intentional.

       51.     As a direct and legal consequence, Plaintiff has suffered damages.

       WHEREFORE, Plaintff respectfully requests that this Court:

               a.      Enter judgement in his favor for unpaid overtime, liquidated damages, and

                       pre-judgement interest;

               b.      Award attorney fees and costs;

               c.      Enter equitable relief mandating the cessation of the unlawful pay practices,

                       policies and/or procedures; and

               d.      Grant any other relief this Court deems just and proper.

                                COUNT II – UNPAID WAGES
                              (Against Defendant FreightCenter)

       52.     Plaintiff incorporates by reference, as if fully restated herein, the allegations

contained in Paragraphs 1 - 37 of this Complaint.

       53.     This is an action for unpaid commissions, which constitute unpaid wages under

Florida law.

       54.     During Plaintiff’s employment, he earned wages in the form of commissions, which

were not paid and are still owed.

       55.     Defendant FreightCenter knew that Plaintiff was not paid all wages owed in the

form of commissions.

       56.     Defendant FreightCenter’s failure to pay all wages owed was intentional.


                                                 8
       57.     As a direct and legal consequence, Plaintiff has suffered damages.

       WHEREFORE, Plaintff respectfully requests that this Court:

               a.      Enter judgement in Plaintiff’s favor and against Defendant FreightCenter

                       for unpaid wages;

               b.      Award monetary damages, including but not limited to, unpaid wages,

                       liquidated damages, and pre-judgement interest;

               c.      Award attorney fees and costs;

               d.      Enter equitable relief, including but not limited to, mandating the cessation

                       of the unlawful pay practices, policies and/or procedures; and

               e.      Grant any other relief this Court deems just and proper.

                            Count III – BREACH OF CONTRACT
                              (Against Defendant FreightCenter)

       58.     Plaintiff incorporates by reference, as if fully restated herein, the allegations

contained in Paragraphs 1 -37 of this Complaint.

       59.     This cause of action for breach of contract.

       60.     Plaintiff and Defendant FreightCenter entered into an agreement, where Defendant

FreightCenter was supposed to pay Plaintiff commissions he earned pursuant to an agreed

commission schedule.

       61.     Defendant FeightCenter knew that Plaintiff was not paid all commissons owed.

       62.     Defendant FreightCenter breached the agreement by failing to pay Plaintiff all his

commissions.

       63.     As a direct and legal consequence, Plaintiff has suffered damages.

       WHEREFORE, Plaintiff respectfully requests that this Court:




                                                 9
              a.      Enter judgment in Plaintiff’s favor and against Defendant FreightCenter for

                      breach of contract;

              b.      Award the full amount of damages Plaintiff has suffered;

              c.      Award costs; and

              d.      Grant any other relief this Court deems just and proper.

                         COUNT IV – FLSA RETALIATION
(Against Defendants FreightCenter, Alison Choiniere, Jamie Smith and Matthew Brosious)

       64.    Plaintiff incorporates by reference, as if fully restated herein, the allegations

contained in Paragraphs 1 - 37 of this Complaint.

       65.    This cause of action for breach of unlawful retaliation under the FLSA.

       66.    Plaintiff filed comlaints with the Defendants relating to the Defendants unlawful

pay practices, including its failure to comply with the FLSA. These complaints were made at,

among other times, on March 13 and March 16, 2020.

       67.    On March 18, 2020, in direct retaliation for filing such complaints, Plaintiff was

terminated.

       WHEREFORE, Plaintff respectfully requests that this Court:

              a.      Enter judgement in Plaintiff’s favor and against Defendants FreightCenter,

                      Alison Choiniere, Jamie Smith, and Matthew Brosious, for unlawful

                      retaliation under the FLSA;

              b.      Award monetary damages for unpaid overtime, liquidated damages, and

                      pre-judgement interest;

              c.      Award special damages, including but not limited to punitive and emotional

                      distress damages;

              d.      Award attorney fees and costs;


                                                10
               e.     Enter equitable relief, including but not limited to, mandating the cessation

                      of the unlawful pay practices, policies and/or procedures; and

               f.     Grant any other relief this Court deems just and proper.

                     COUNT V – FLORIDA WHISTLEBLOWER ACT
                          (Against Defendant FreightCenter)

       68.     Plaintiff incorporates by reference, as if fully restated herein, the allegations

contained in Paragraphs 1 - 37 of this Complaint.

       69.     This cause of action for breach of violation of the Florida Whistleblower Act in

connection with reporting a violation of unlawful pay practices, including practices that violated

the FLSA.

       70.     Plaintiff objected to and refused to participate in Defendant FreightCenter’s pay

policy and practices that violatd Florida law and the FLSA.

       71.     Plaintiff notified Defendant FreightCenter of his objections on multiple occasions,

including in writing via email on March 13 and March 16, 2020.

       72.     On March 18, 2020, in direct retaliation for filing such complaints, Plaintiff was

terminated.

       73.     As a direct and legal consequence, Plaintiff has suffered damages.

       WHEREFORE, Plaintff respectfully requests that this Court:

               a.     Enter judgement in Plaintiff’s favor and against Defendant FreightCenter

                      for unlawful retaliation under the Florida Whistleblower Act;

               b.     Award all damages allowed pursuant to Florida Statute 448.103, inclyding

                      special damages for punitive and emotional distress damages;

               c.     Award attorney fees and costs;




                                               11
            d.     Enter equitable relief, including all equitable relief allowed pursuant to

                   Florida Statute 448.103; and

            e.     Grant any other relief this Court deems just and proper.

                              DEMAND FOR JURY TRIAL

            Plaintiff demands a jury on all issues so triable.


Dated: March 30, 2020                        Respectfully submitted,


                                             /s/ William J. Cantrell
                                             WILLIAM J. CANTRELL
                                             Florida Bar Number 0103254
                                             Primary email: wcantrell@cantrellpllc.com
                                             Secondary email: admin@cantrellpllc.com
                                             JAMES E. FAKHOURY
                                             Florida Bar Number 0118644
                                             Primary email: jfakhoury@cantrellpllc.com
                                             Secondary email: admin@cantrellpllc.com
                                             CANTRELL, PLLC
                                             111 2nd Ave NE, Ste. 1100
                                             St Petersburg, FL 33701
                                             Telephone:813.867.0115
                                             Facsimile: 813.867.0116
                                             Attorneys for Plaintiff


                                              /s/ Matthew A. Crist
                                             Matthew A. Crist
                                             Florida Bar Number 0035539
                                             2904 West Bay to Bay Boulevard
                                             Primary email: cristm@cristlegal.com
                                             Secondary email: assistant@cristlegal.com
                                             CRIST LEGAL | PA
                                             Tampa, FL 33629
                                             Telephone: (813) 575-5200
                                             Facsimile: (813) 575-2520
                                             Attorney for Plaintiff




                                              12
